                                                                                   CLERK'G oFFicE U ,s. Dlsm coUR'r
                                                                                          AT ROANOKE, VA .
                                                                                               FILED
                   IN TH E UN ITED STATE S D IST RICT CO U RT
                   FO R TH E W E STERN D ISTRICT O F W RG IN G                             SEP 19 2I9
                               R OAN OU D IW SION
                                                                                     BYJULI C. .       ;cl..s
                                                                                       :                        z.ot
PAT RICIA T .,                                                                             D               'YZs'
                                                                                                               S
                                                                                                               I
                                                                                                               j .




       Plaintiff                                        CivilAction N o.7:18-CV -00137

V.


AN D REW SAU L,Com m issionerof
SocialSecurity,                                         By: M ichaelF.U rbansld
            ;
            3
            %I
             jj
              f
              ;
              p.
               <
               L                                        ClziefUnited StatesDistrictJudge
       D efendant

                                M E M O RAN DU M O PIN ION

       Tllis socialsecurity disability appealw asreferted to the H onorable RobettS.Ballou,

UnitedStatesMagistrateludge,pursuantto28U.S.C.j6369$(1)7),forproposedfindingsof
factandarecommended disposidon.Themagisttatejudgeftled azeportandrecommendadon
(R&R)on August27,2019,recommendingthattheplaindff'smodon forsummaryjudgment
               >    '


be denied, the Comnnissioner's motion for summary judgment be gtanted, and the
Commissioner'sfinaldecisionbeaffstmed.PlaindffPatdciaT.rTatricia'')hasftledobjecdons
to therepoztand tbism attetisnow ripe fozthe court'sconsideradon.

1.Standard ofReview ofM agistrateJudgeDecision
       The objecdon tequitement setfotth in Rule 72$)ofthe FedetalRules ofCivil
Procedurelisdesigned to fftraing)theattendon of170th the distdctcout'tand tlae cout'tof
appealsupon only thoseissuesthatremain in clispute aftezthe magisttatejudgehasmade


1kV ithin 14 daysafterbeing sezvedwith a copy oftherecomm ended clisposidon, apartym ayserveand flle
speciûcwzittenobjectionstotheproposedfinclingsandrecommendadons.''Fed.R.Civ.P.72q$.
fnclingsandtecommendadons.''United Statesv.Midgette,478F.3d 616,621 (4th Cit.2007)
(citingThomasv.Arn,474U.S.140,147-48(1985)).An objectingpartymustdo so ffwith
sufficient speci:city so as reasonably to alertthe disttict court of the tt'ue g'
                                                                                rolm d for the

objecdon.''Id.at622.
       To concludeotherwisewould defeattheptuposeofreq'niting objecdons.W e
       w ould be permitting aparty to appealany issue thatwasbeforethe m agisttate
       juie,regardlessofthenatureandscopeofobjecdonsmadetothemagistrate
       judge'steport.Eitherthedisttictcouttwouldthenhavetoreview everyissuein
       themagistratejudge'sproposed Snflingsand recommendadonsorcourtsof
       appeals w ould be required to review issues that the district court nevet
       considered.In eithercase,judicialresocceswouldbewastedand thedisttict
       coutt's effecdveness based on help fzom magistrate judges would be
       unde= ined.

=
Id

       Thedisttictcourtm ustdeternained.
                                       qnovoanypotéonofthemagisttatejudge'sreport
                                         .




and recommendadon to which apzoperobjecdon hasbeen made.Kfl'
                                                           hedistrictcourtmay
accept,reject,ormodifytherecommendeddisposidon;receivefurthetevidence;otretutnthe
mattettothemagistratejudgewithinstzuctions.'?Fed.R.Civ.P.729$(3)9accord28U.S.C.j
6369$(1).
       If,however,apartyfrfmakesgeneralorconclusoryobjecdonsthatdo notdirectthe
courtto aspecihcertorin themagisttatejudge'sproposed findingsand recommendations,'''
X novo review isnotrequized.Di ros ero v.Colvin,No.5:13-cv-00088-FDW -DSC,2014
WL
.    1669806,at*1(W .D.N.C.2014)(quotingHowardYellow Cabs,Inc.v.UnitedStates,987
F.Supp.469,474 (W .D.N.C.1997)(quodng Omiano v.Johnson,687 F.2d 44,47 (4th Cir.
19821 . ffT'
           he cplnttwillnot consider those objecdons by the plaindff that are merely
conclusoryorattemptto objectto the entirety oftheReport,withoutfocusing the coun's

                                              2
attention on specificerrorsthezein.''Cam erv.Com m 'rofSoc.Sec.,N o.4:08cv69,2009V t

9044111,at*2(E.D.Va.2009),aff'd,373F.App'x346(4th Cir.);seeM id ettè,478F.3d at
621rfsecéon 636q$(1)doesnotcountenanceaform ofgeneralized objection to covetall
issuesaddressedbythemagistzatejudge;itcontemplatesthataparty'sobjecdontoamagistrate
                    :
judge'srepoztbespecifk andpazdculatized,asthestatuteO ectsthedisttictcoutttozeview
only GthoseJprzzr.rofthereportorj
                                pect
                                   yedproposed hndingsorrecommendaéonstowhich
p/
 g
 zkrfpziis//:tz/1.:7)Suchgenetalobjecdonsffhavethesameeffectasafailuretoobject,orasa
waiverofsuch objection.''Moon v.BW X Technolo 'es,742 F.Supp.2d 827,829 (W.D.Va.
2010),aff'd,498F.App'x268 (4t.
                             h Cir.2012).SeealsoAtn,474U.S.at154rfrllhestatazte
doesnotreqllitethejudgetoreview anissueA novoifnoobjecionsareSled....').
      Rehashing argumentsraised beforethemagisttatejudge doesnotcomplywith the
zequirementsetforthintheFederalRulesofCivilPtocedutetofllespecificobjections.lndeed,
objecéonsthatsimplyreitetateargumentsraisedbeforethemagistratejudgeareconsideredto
begeneralobjecdonstotheentiretyofthereportandrecommendadon.SeeVene v.Asttaze,
539F.Supp.2d 841,844-45 (W .D.Va.2008).Asthecotutnoted iny-e-lm.
                                                               y:
      A llowing a litigant to obtain de novo review of her eptire case by m erely
      zeformatting an eatlierbriefasan objection Tfmaklesjtheinidalteferenceto the
      m agistrate useless.The funcdonsofthe disttictcourtare effecévely duplicatqd
      as ln0th the m agistrate and the disttict court perfotm idendcal tasks.Tllis
      duplicadonoftimeandeffortwastesjudicialresourcesratherthan savingthem,
      andnmscontraryto thepurposesoftheMagistratesAct''Howatd (v.Sec'yof
      Health & H'lman Setvs.l,932 F.2d (505,)g 509 ((6th Cit.1991)1.
y-çs-e.y,539 F.Supp.2d at846.A plnitnéffwho reiteratesherpreviously-raised atgum entswill

notbegiven frthe second biteatthe apple she seeksi''instead,herre-ftled bdefwillbe tteated

asageneralobjecdon,which hasthesameeffectaswouldafaillzreto object.1d.

                                            3
II.JudicialReview ofSocialSecurity Determinations
      Itis notthe province of a federalcoutt to m ake adm itnistradve disability decisions.

Rather,judicialreview ofdisabilitycasesislimitedto detetvniningwhethezsubstandalevidence
supportstheCom m issioner'sconclusion thattheplaintifffailed to m eetllisburden ofptoving

disability.See Ha sv.Sullivan,907 F.2d 1453,1456 (4th Cir.1990)9see also Lawsv.
Celebrezze,168F.2d640,642(4thCit.1966).In sodoing,thecourtmayneithetundertakea
d-qnovo teview oftheCommissioner'sdecision notre-weigh theevidenceoftecord.Hunter
.




v.Sullivan,993 F.2d 31,34 (4th Cir.1992).Evidenceissubstandalwhen,considedng the
record asawhole,itnaightbedeem ed adequate to supportaconclusion by areasonablemind,

Richardson v.Petales,402 U.S.389,401(1971),orwhen itwould be sufhcientto refuse a
ditectedvetdictin ajuryttial.Smithv.Chater,99F.3d 635,638(4th Cit.1996).
      Substandalevidence is nota Tflarge or considerable am ount of evidencey''Pierce v.

Underwood,487U.S.552,565(1988),butismorethan amerescindllaand somewhatless
than a ptepondetance.Perales,402 U.S.at4019Law s,368F.2d at642.ffltm eans- and m eans

only- Tsuch relevantevidence as a reasonable mind m ightacceptas adequate to supporta

conclusion.'''Biestekv.Berryhill,139 S.Ct.1148,1154 (2019)(quodng Consolidated Edison
Uo.v.NLRB,305 U.S.197,229 (1938)).Ifthe Commissioner'sdecision issupported by
substanéalevidence,itmustbeafftrmed.42U.S.C.j405/)9Perales,402U.S.at401.




                                            4
111. PlaintifpsObjectionsz
        InherobjecdonstotheR&R,Patticiaassertsthatthemagistratejudgeerredwhenhe
madethefollowing fmclings:(1)thattheAppealsCouncilwascorrectin refusingto consider
addidonalevidenceand (2)thattheadnninistrativelaw judge(T<ATJ
                                                            ,?')ptoperlyevaluatedthe
opinion ofPatricia'stteating physician.

        A.AdditionalEvidence atAppeals Council

        TheAIJin thiscaseissuedadeterminationonMay5,2017inwhichshefoundPatdcia
notdisabled.R.39-50.Patticia soughtreview by theAppealsCouncil.O n N ovem ber7,2017

theAppealsCquncilagreed to review the case afterEncling thatthe ATJ decision wasnot
supported by substandalevidencebecause the AT,
                                             J did notapply theTfspecialtechnique':to
efaluate the severity ofPatdcia'sanxiety.3R.271.TheAppealq Councilreviewed the ATJ
decision,applied the f<specialtechniquey':and nodhed Patdciathatitintended to concludethat

she had no funcdonallim itadons related to her anxiety.R.270-273.'I'
                                                                   he Appeals Council

flat-thezintended to concludethatPatricia had notbeen tm dera disability sinceheronsetdate

ofJune4,2012 thtough M ay 5,2017,the dateofthe AT,
                                                 J'Sdecision.R.273.TheAppeals
Counciladvised Patticia thatshe could submita statem entaboutthe facts and submitm oze

eddencewithin 30days.Theaddiéonalevidenclwould beconsideredifitrfgmetqthertzleswe


2D etailed factsaboutPatricia'simpnitm entsand m edicaland procedurallaistoc can be found itzthereport
andrecomm'endadon(ECFNo.18)anditztheaclmitaistradvetranscript(ECFVo.9)andwt
                                                                          *llnotberepeated
here.
3An ATJissupposedto employtheRspecialtechnique''toevaluateà.clnimant'sallegedmentalimpni% ents.
Undertheffspecialtechniquey''theAIJftrstevaluatestheperdnentsigns,symptoms,andlaboratoly Fmrlings
to determinewhetheraclnim anthasam edically
                '   '                     ''
                                             determinableimpnirment.Ifitisdetermined fhatthe
                                               '
  .                           .
cblmanthasamedicallydetermlnablementalimplirment,theATJthenratesthedegreeoffuncdonal
lim itadon restzlting from theimpnirm entitlterm sofaclnim ant'slim itadonsitzfokttbroad categories:
understanding,rem em bee g,orapplpt    hg inform adon;irlteracdngwith others;concentrating,persisdng,or
maintniningpaceand adaptingandmanagm
                                   'goneself.20C.F.R.404.1520aand20C.F.R.416.920(a).
applied above.''R.270,273.The rtzlesrefezred to by the Appeals Councilare the sam e as

thosesetoutin 20C.F.R.jj404.970(a)and416.1470(a)(2017).
      O n D ecem ber22,2017 Patticia senta m em orandum to the AppealsCouncilatguing

thattheATJerredwhen sheacceptedvocadonalevidenceftom thevocadonalexpertwithout
reqllitingtheexpetttopzovideadctidonalevidencefrom theD icdonaryofOccupationalTitles.

SheaskedthattheAT,
                 J'sdecisionbevacatedandthathercaseberemanded foranew heating.
R.408.

      OnFebruary22,2018theAppealsCounciladopted thefmdingsoftheAT,
                                                                 Jandissued
a decision that Patticia was not disabled.The Appeals Council noted that Patdcia had

submitledaddidonalevidencefrom BlueRidgePain M anagementAssociates(<%lueludge''l.
Partoftherecordswere22 pagesdated from February 18,2016 thröughJanuary 26,2017.
TheAppealsCouncilfound thattheaddiéonalevidencedid notshow areasonableprobability

thatitwotzld change the outcom e ofthe decision and thusitdid notconsiderand exllibitthe

evidence.Thesecond partoftherecotdsw as18pagesdated M ay 11,2017 O ough N ovem ber

8,2017.BecausetheAT,
                   Jissuedherdecision onM ay2,2017,theAppealsCouncilfolm dthat
therecordsdid notrelate to flze peliod atissue.

      Patticiaargued to the magisttatejudge thattheAppealsCouncilfailed to propetly
evaluate the recordsftom Blue Itidge.She asserted thatw hen the Appeals Colm cilgrantsa

requestforreview and issuesitsown decision,itbasesits decision on tlae prepondetance of

tlae evidence.20 C.F.R.j 404.979.Also,underthose circumstances,theAppeals Council's
decisionisthehnaldecision oftheCommissionersubjectto review in districtcolzrt.Simsv.
Ap-fkl,530 U.S.103,106-107 (2000).Patticiaassezted thattheAppealsCouncilerroneously

                                            6
applied the new and m atedalevidence standard to the Blue ltidge records to exclude the

records.Sheasserted thatthestandard ofwhethertheevidence showsareasonableprobability

that it would change the outcom e of a decision applies in detetnaining whether to grant

AppealsCouncilreview,ratherthan afterarequestforreview hasbeen granted.Patdciaargued

thatbecaudetheAppealsCouncilgrantedthetequestforreview,itwasoblkatedtoconsidez
thenew evidence.

      ThemagstratejudgefounkthattheAppealscouncilcozrectlyinformedPatdciathat
even though itwasgranting review because substandalevidence did notsupportthe AT,
                                                                                J'S
decision,that it would only consider any addidonal evidence she submitted if it m et the

standard set forth in 20 C.F.R. jj 404.970,416.1470(a).'Fhe magisttate judge further
concluded thattheAppealsCouncilproperly evaluated and declined to considetthe evidencç

underthereguladons.

      Inherobjecdons,PatticiareiterateshezargumentthatoncetheAppealsCouncilagteed
to review her case,itw as obligated to consider the addiéonalevidence.The Com m issioner

countersthattheAppealsCouncilonly needed to considertheevidenceifitw asnew ,telated

to thetim eperiod on otbeforethehentbng decision,and there isareasonableprobabilitythat

the addidonaloutcom ewould change the outcom eofthedecision.

      Thecolxtthndsthatthemagistratejudge'sanalysisiscorrect.Priortolanuary16,2017,
the reguladonsprovided the following:

       (a)TheAppealsCouncilwillreview acaseif-
       (1)Thereappearstobeanabuseofdisczedonbytheadministtaive1aw judge;
       (2)Thereisan erroroflaw;

                                           7
      (3)Theacéon,fmclings,orconclusionsoftheadmirlisttativelaw judgeatenot
      supported by substandalevidence;or

      (4)Theteisabzoadpolicyotprocedutalissuesthatmayaffectthegetleralpublic
      interest.

      (b) Ifnew and materialevidence is submitted,the Appeals Councilshall
      considertheadclidonalevidenceonlywhereitrelatesto theperiod on orbefote
      thedateoftheadmirlisttadvelaw judgeheatingdecision.TheAppealsCouncil
      shall evaluate the entire record including the new and m aterial evidence
      submitted ifitrelatesto theperiod on orbeforethedateofthe EAT, J!henting
      decision.ltwillthen review thecaseifitfindsthatthe (AI,
                                                            J's)acdon,hndings,
      orconclusion isconttaryto theweightofthe evidence currently ofzecord.

20C.F.R.jj404.970,416.1470(1987).
      Theregulaéonsin effectsinceJanuary16,2017 contain new language* t.1,
                                                                         1respectto
the subm ission ofnew evidence.They provide the following:
                    .




      (a)TheAppealsCouncilwillreview acaseif-
      (1)Thereappearstoàeanabuseofcliscredonbytheadnunisttativelaw jutke;
      (2)Thezeisan erroroflaw;
      (3)Theacéon,findings,orconclusionsoftheadministtaéve1aw judgearenot
      supported by substandalevidence;

      (4)Theteisabroadpolicyorprocedutalissuesthatmayaffectthegeneralpublic
      interest;oz

      (5) Subjectto patagraph (b) of this secdon,the AppealsCouncilreceives
      additionalevidencethatisnew,m atezial,and relatesto theperiod on otbefote
      the date ofthe headng decision,and there is a reasonable probability thatthe
      addidonalevidencewould changetheoutcom eofthe decision.

20 C.F.R.jj404.970(a),416.1470(a).
      Paragraph$)providesthattheAppealsCouncilwillonlyconsideraddidonalevidence
lmderparagraph (a)(5)ofthereguladonifaclnimantshowsgood causefornotinformingthe
ATJ aboutthe evidenceozsubmitting theevidenceatleastfive daysbeforethe ATJ heating
                                           8
and listsseveralexam ples ofci.
                              tcp:m stancesm aking itimpossible to subm itthe evidence.20

C.F.R.jj 404.9709$(1)-(3),416.1470q$(1)-(3),404.935($.One ofthe circumstancesthat
consdtutesgood cause isifaclnim antteceived a hearing leveldecision on therecord and the

AppealsCotmcilreviewedthedecision.20C.F.R.jj404.970$)(3)(v),416.1470$)(3)(v).
      Paragraph(c)providesthefollowing:
      Ifyou submitaddidonalevidencethatdoesnotrelateto theperiod on orbefore
      the date of the administtative 1aw judge heating decision as required in
      patagraph (a)(5)ofthissection,ortheAppealsCouncildoesnotfttzdyou had
      good cause formissing the deadline to subtnitthe evidencein j404.935,the
      AppealsCouncilwillsend you a notice thatexplainswhy itdid notacceptthe
      additionalevidence and advisesyou ofyourrightto flle anew applicadon.

20C.F.R.jj404.970(c),416.1470(c).
      Thepatdesagree thatthenew regulation m akestheteceiptofaddidonalevidencethat

m eets the new criteria an addidonal ground on which the A ppeals Cotm cilwitlreview a

decision.SeealsoCo ev.Ber hill,No.4:17-cw=02806-TER,2019WL 642914,*3-4O .S.C.
2019)(noting thatundetthenew rules,theAppealsCouncilwillreview acaseforanllmber
ofreasons,including receiving addidonalevidencethatmeetsthe new ctiteria).The pnt-ries
also agreethattlaenew reguladon addstwo requitem entsto theclnim ant'sburden to havenew

evidence considered fortheflrsttim eby theAppealsCouncilwhen itisgranéng review based

onnew evidence:(1)theclnimantmustdemonstrategoodcausefotthefaillzretosubtnitthe
evidenceinquesdonatleast:vedayspriotto the AT,
                                             J'Sdecision and (2)theclnimantmust
show a reasonable pzobability of a different outcom e.See also H awks v.Berryhill,N o.

1:17CV1020,2018W L 6728037,*4 (M.D.N.C.2018)(hnding new teguladonsadd two new
requirements).


                                           9
      The parties disagree aboutwhethet the Appeals Councilis oblkated to consider
addidonalevidenceifitgrantsreview foroneoftheotherfourreasons.Themagistratejudge
found thatparagraph (c)seemsto discusstheAppealsCouncil'sconsideraéon ofaddidonal
evidencein anycitcumstance,and notjustin thecontextofwhenitisdecidingwhetherto
zeview a case.Patzicia points outthat theze is no expzess insttucdon in the new zeguladon

addressing the Appezs Colm cil'sduty to evaluate evidence oncereview isgranted on one of

the other foutgrounds.She further arguesthatbecause the AppealsCouncilissued its own

decision,itwasboundtobaseitsdecisionon aprepondetanceoftheevidence,whichoblkated
it to consider the addiéonalevidence,citing in support20 C.F.R.jj 404.979,416.1479.
      H ow ever,the reglzlaéons do notoffer the supportcbim ed by Patdcia.Rather,they

StateZ êelevantPartasfollow s:

      Afterithasreviewed alltheevidencein theadministradve1aw judgehearing
      record and any additional evidence received, subject to the limitadons on
      AppealsCouncilconsideration ofaddidonalevidencein j404.970,theAppeals
      Couhcilwillmakeadecisionorremandthecasetoanaclministtadvelaw judge.
      The A ppeals Councilm ay af6t'm,m odify, or revetse the administradve 1aw
       '
      )udge henting decision ot itmay adopt,modify ortejecta recommended
       decision.IftheA ppealsCoun
                                'cilissuesitsown decision,itwillbase itsdecision
       on apreponderanceofthe evidence.

20 C.F.R.jj 404.979,416.1479 (emphasis added).Thus,rather than requite the Appeals
Council to zeview a1l the evidence ùn the record,the reguladon appears to support the

magistratejudge'sconclusion thataddidonalevidenceissubjectto thenew cdteriafoundin
jj404.970 and416.1470even afterithasdecidedto review thecase.




                                           10
        Furthersuppottfotthemagistratejudge'sconclusion isfoundintheSocialSeclltity
Heatings,AppealsandLitkaéonLaw Manual(TTT-TAT,
                                             LEX'),j1-3-3-6A (May1,2017).4The
m anualnotesthatwhen theAppealsCouncilactson arequestforreview ,itusually considers

only the evidence thatwasbeforethe AIJ,butifa cbimantsubmitsadclidonalevidencein
associaéon with a tequest fot teview,the Appeals Councilm ust detetm ine ifthe clnim ant

meetsoneofthegoodcauseexcepéonssetforthirl20C.F.R.j404.970$).FIAI,
                                                                 LEX,j1-3-
3-6A.

        Based on thefozegoing,thecourtfindsno errorinthemagisttatejudge'sconclusion
thattheAppealsColm cilisonlyobligated to consideraddidonalevidenceifitsadsfiesthenew

cdteria setoutin 20 C.F.R.jj 404.970(a)(5)and 416.1470(a)(5).In herobjecdonsto the
magistratejudge'sR&R,Patdciadid notaddtesswhethertheevidencewasnew,material,
telated to theperiod on otbeforethe date oftheheadng,or showed areasonableprobability

ofadifferentoutcome.Therefore,hetobjecdontotheR&R ontheissueofinclusion ofnew
evidenceisOVE RRU LED .

        B .Evaluation ofTreating Physician's O pinion

        In general,an ATJmustaccord mozeweightto themedicalopinion ofan exsmining
soutce than to thatofanonexamining soutce.Testam ark v.Ber 11111,736 F.A pp'x 395,387

(4thCir.2018)(cidng20C.F.R.jj404.1527(c)(1),416.927(c)(1)andBrownv.Comm'rofSoc.
Sec.Aclmin.,873F.3d 251,268 (4th Cir.2017)).Treating sourcesarelikelyto bethemedical
professionals m ost able to provide a detailçd,longittzdinalpictare ofthe clsim ant's m edical



4Availableathtmsi//-    .ssa.gov/op-Home/haEex/l-o3/l-3-3-6.
                                                           html(lastviewedSeptember13,2019).
W hileH ATJEX doesnothavethe force oflaw,couztslook to itforguidance.SeeTaylotv.Berrylaill,N o.
1:16>0044.
         ,2018WL 1003755,*17(W.D.Va.2018)9Wa v.Asttue,789F.Supp.2d652O .S.C.2011).
impqit'
      ments.1d.(citingW oodsv.Ber hill,888F.3d686,695(2018)).ffrllheATJisreqllited
to give controlling w eightto opinionsproffered by a clnim ant's tteating physician so long as

the opinion is well supported by m edically acceptable clinical and laboratory diagnosdc

techniques and isnotinconsistentwith the other substanéalevidence in the clnim ant'scase

tecord.''Lewis v.Ber h1
                      'll,858 F.3d 858,867 (4t
                                             .h Cir.2017) (alteradons and inteznal
quotadonsomittedl.sIfan ATJdoesnotgivecontrollingweightto the opinion ofatreae g
sotuce,the ATJ mustconsideranon-exclusivelistoffactorsto detetnainetheweightto be
given allthemedicalopinionsofrecozd,including (1)exarniningzeladonship;(2)trea% ent
relationship;(3)supportabilityofthesolzrce'sopinion;(4)consistencyoftheopinionwiththe
record;and(5)specializaionofthesource.Testlmark,736F.App'xat398.
       TheAT,
            Jga/elittleweighttotwophysicalcapacityevaluationquésdonnairescompleted
by one ofPatdcia'streating physicians,D r.M arieL.M alinchak.In aquesdonnaire com pleted

in Septem ber2014,D r.M alinchak opined thatPatticiaw asunable to sit,stand,wm ,orlift

anything. R. 47,475-4789642-645. Dr.M alinchak also stated that Patricia needed to be

conénuously up and m oving because ofpain,butafterthreeor fourhoursshew ould need to

lie down because of pain.A ftez twenty m inutes ofwalldng or thitty m inutes of sitdng ot

standing shew ould havepain.R.475.

       ln M atch 2017,D z.M alinchak com pleted another quesdonnaire in w hich she stated

thatPatriciahad lowerback pain and thatthem edicadon she took forpain caused dtowsiness



5TheSocialSecut' ityAdm inistradon hasom ended tlletteating sourceruleeffectiveMbrch 27,2017,forcases
ft
 led afterthatdate. Underthenew rule,theSSA willconsiderthepersuasivenessofallm edicalopinionsand
evaluatethem ptimneilyonthebasisofsupportabilityandconsistency.20C.F.
                                                                    R.j404.1520c(a),(c)(1)-(2).
Because thiscasewasftled beforetheeffectivedate ofthechange,thedecision isreviewedunderthe
reguladon in effectatthattime,20C.F.R.j404.1527.
                                                 12
and fatigue.ShestatedthatPatticiawotlldbeunableto do even a1ow stressjob becauseof
her severe pain and thatshe could sitorstand for zero nainutesbefore neeling to m ove and

could never liftany weight.She could w alk less than a city block.In tesponse to a quesdon

abouthow often Patticiaw ould need an unscheduled break,D r.M alinchak answered ffunable

to w ozk.''R.808-812.

       TheATJgavelittleweighttothequestionnairesbecauseDr.M alinchak'sopinion that
Patdciacotzlddo noworkwasnotsupportedbyobjecdvefindingsortheresultsofdiagnosdc
studies.A ftethetfttstback sutgety,Patticiatepotted thatitw asa success.H etpain retutned

som e m onthslater,but othet than pain and tenderness,the exanaination fm dings,inclucling

m otor,sensory,and gait Sndings,were essentially nov al.R.514-515,522,535.In M arch

2015,increased objective fmdingswere noted,which would limitPatriciawith regard to
pushing and pulling with thelowerextrem iées,and to fourhoursofstandingand walkingwith

asit/standoption.TheATJfurthernotedthatatafollow-up appointmentin November2015
Patzicia had norm alfinclingson exam ,R.770,and D r.M alinchak'srecordsfrom 2016 had no

fm clingsofgait,m otor,ozsensory deicits.

       ThemagistratejudgefoundtlaatthatAT,
                                         Jdiscussed allofthezecordsfrom Patricia's
visitsto D r.M alinchak along wit.h M RI fm clings,before concluding thatthe evidencein the

recotd did notsupportPatticia'saEeged levelofincapacityand thattheobjecdve funcdonal
Iim itations on exarnination were notso signilk antas to rendether disabled.In addidon,the

ATJfound.
        thatPatdciaisessenéallyindepçndentin herdailyacdvities,canwalk perform fine
and gross m otorm ovem ents,tends to her petsonalcare albeitwith clifûculty,prepazes easy

m ealsand helpswith household chores,dtives,goesoutalone,helpsherfatherattlaegrocery


                                            13
store and handles snances. The ATJ then discussed Dr.M alinchak's physical capacity
evaluadonsin thecontextoftheobjecdveevidenceoftecotd andPatticia'sdescripdonsof
herdailyacdvidesand found thattheevidence did notsuppon thelinnitadonsim posed by D r.

Malinchak.Thus,the AT,
                     J concluded thatsubstanéalevidencesupported the AT,
                                                                       J'Sdedsion
to give D r.M alinchak'sphysicalcapacity assessm entslittleweight.

       Patdciaobjectsthatsubstantialevidence doesnotsupporttheAT,
                                                                J'sdecision because
amajorityofthephysicalexaminationsperformed since2011havenotedabnormalfmdings
related to tendezness, reduced range of m otion, and muscle spasm s, T<L/S extension
deEciencies m odetate,'' and posidve straight 1eg raises. Patdcia also points out that the

diagnosdc sm dies and exam inaéons were severe enough to warrantlum bar decom pression

sutgery in 2015.Patdcia further argues that the conclusion that hez daily acdviées ate

inconsistentwith D r.M alinchak'sconclusion thatsheisunable to stand atall,liftanything at

a11,or even turn hethead atallisnnistaken,because D r.M alinchak's conclusionswere based

on Patricia'slim itaéonsin a com peddvework sittzadon.She assertsthattheability to petform

acdvidesin a com petitivew ork situadon would be differentthan the ability to perform them

in anoncom peddve situadon.

       In essence,Patdciaisasldng thecourttore-weigh theevidencepresented to the ATJ,
w lzich thecourtisnotatliberty to do.The record does contain evidence thatPatdcia suffers

from pain and has lim itadonsin her ability to sit,stand,and w alk.H owever,the only issue

before the cotutiswhether substandalevidence supportsthe AT,
                                                           J's decision to give little
weightto Dt.M alinchak'sphysicalcapacityassessment.ThecourtSndsthatitdoes;the ATJ
cited to Dr.Malinchak'snotesofherexanainationsand the otherobjecdve evidence in the

                                            14
recordthatconflictswith D r.M alinchak'sassessm ent.Theevidencew assuch thatareasonable

m ind m ightacceptitasadequateto supportthe conclusion thatD r.M alinchak'sopinion w as

not suppotted by objecdve evidence in the record and thus entitled to little weight.
Accordingly,Patticia'sobjectiontothefmclingbythemagistratejudgethattheAIJ
                                                                        ,erredin
herassessm entofDr.M alinchak'sopinion isOVE RRU LED .

                                   CON CLU SION

      Forthereasonsstated,thecourtfmdsno errotin themagisttatejudge'sconclusion
thattheAT,
         J'Sdecisionissuppottedbysubstantialevidence.Assuch,themagistratejudge's
reportand recom m endadon wi.
                            llbe adopted in itsentirety.

      An appropriate Otderwillbe entered.
                                                    .            .-            '




                                             Entezed: o , /* z-o ty
                                               .                       4   .       *1
                                                                                                       *

                                         #
                                                       2.,.67
                                                        '.
                                                    #'f .,,            .
                                                                                        -
                                                                                            :.
                                                                                                    w'

                                    i1;)
                                     -:
                                     . .z:'
                                        -.                   ,   ' '
                                             (
                                             M ichael . rbansld                         . ,., -. .. .,...--,.--.,

                                             Cllief 'ted StatesDistdctludge




                                               15
